          Case 2:20-cv-00595-LPL Document 12 Filed 07/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    DALE J. WEBER,                           )
                                             )        Civil Action No. 20 – 595
                         Plaintiff,          )
                                             )
                    v.                       )        Magistrate Judge Lisa Pupo Lenihan
                                             )
    SUPT. WARDEN ORLANDO                     )
    HARPER, et al.,                          )
                                             )
                         Defendants.         )

                                             ORDER

        Plaintiff has filed a Notice of Withdrawal of Action indicating that he wishes to

voluntarily withdraw this case. 1 (ECF No. 10.) Accordingly,

        IT IS HEREBY ORDERED that this case is dismissed pursuant to Federal Rule of Civil

Procedure 41(a).

        IT IS FURTHER ORDERED the Clerk of Court mark this case CLOSED.

        AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

        Dated: July 8, 2020.


                                                              ________________________
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge


1
 Plaintiff asks for information as to whether any part of the filing fee has been withdrawn from
his inmate account. Because Plaintiff did not sign the notice to authorize payments, but instead
signed the notice to voluntarily withdraw this case, no portion of the filing fee has been, or will
be, withdrawn from his inmate account.
                                                  1
        Case 2:20-cv-00595-LPL Document 12 Filed 07/08/20 Page 2 of 2




Cc:   Dale J. Weber
      41077
      Allegheny County Jail
      950 Second Avenue
      Pittsburgh, PA 15219

      Counsel of Record
      (Via CM/ECF electronic mail)




                                      2
